Brown, J.
(dissenting, with whom Goodman, J., joins). We do not agree with the majority’s treatment of the rather fundamental issue presented by this appeal. The basis of our disagreement is twofold. First, as the issue presented is not one involving nondelegable education policy (see Bradley v. School Comm. of Boston, 373 Mass. at 57-58), we can see no basis for the majority’s conclusion that this matter is not arbitrable. School Comm. of Danvers v. Tyman, 372 Mass. at 113. See Bradley v. School Comm. of Boston, 373 Mass. at 59. See also In re Susquehanna Valley Cent. Sch. Dist. at Conklin, 37 N.Y.2d 614 (1975). Secondly, as we read G. L. c. 71, § 59B, a principal is primarily and essentially an administrator. See G. L. c. 150E, § 1, as amended through St. 1976, c. 480, § 20, which limits the exclusion for “managerial employees” to those who “participate to a substantial degree in formulating or determining policy.” For these two reasons we are constrained to separate ourselves from the majority. Cf. United Steelworkers of America v. Warrior & Gulf Nav. Co., 363 U. S. 574, 582-583 (1960). See generally, Cape Cod Gas Co. v. Steelworkers Local 13507, 3 Mass. App. Ct. 258 (1975).